132 F.3d 39
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John HAMMONS, an individual, dba FULL CIRCLE DISTRIBUTING, asole proprietorship, Plaintiff-Appellant,v.ALCAN ALUMINUM CORP., a Delaware corporation;  ALUMINUMCOMPANY OF AMERICA, a Pennsylvania corporation;  ALUMAXINC., a Delaware corporation;  KAISER ALUMINUM CORPORATION,a Delaware corporation;  REYNOLDS METALS CO., a Delawarecorporation;  ALUMINUM ASSOCIATES, a Delaware corporation,Defendants-Appellees.
No. 96-56163.
United States Court of Appeals, Ninth Circuit.
Dec. 11, 1997.

1
Appeal from the United States District Court for the Central District of California


2
BEFORE:  HALL, BRUNETTI, and RYMER, Circuit Judges


3
ORDER*

McLAUGHLIN

4
We affirm for the reasons given by the district court.


5
The motion for judicial notice is denied.


6
The decision is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3